Exhibit 10.2

 

SECURED TERM PROMISSORY NOTE

NOW SOLUTIONS, INC.

 

US $1,759,150.00January 9, 2013

 

FOR VALUE RECEIVED, the undersigned, NOW Solutions, Inc., a Delaware
corporation, (“Debtor”), hereby covenants and promises to pay to Lakeshore
Investment, LLC, a California limited liability company, (“Payee”), the
principal sum of ONE MILLION SEVEN HUNDRED FIFTY-NINE THOUSAND ONE HUNDRED FIFTY
AND NO/100 DOLLARS ($1,759,150.00), together with interest thereon at a rate
equal to eleven percent (11%) per annum, which shall be payable as follows:

 

Beginning on February 1, 2013, the unpaid principal balance and interest are due
and payable in equal monthly installments of TWENTY-FOUR THOUSAND TWO HUNDRED
THIRTY-TWO AND 29/100 DOLLARS ($24,232.297), and continuing until January 91,
2022 (the “Maturity Date”), upon which date all outstanding principal and
interest shall be due and payable in full.

 

All payments shall be made at directly into the account of Lakeshore Investments
LLC, account number _______________, or at such other place as the holder of
this Note may designate by notice to the Debtor.

 

Payments shall be applied first to accrued interest and the remainder to
reduction of the Principal Amount.

 

Debtor and Payee covenant and agree as follows:

 

1.            Prepayment. This Note may, at the option of the Debtor, be
prepaid, in whole or in part, at any time through the due date of the final
payment hereunder, in order of maturity. Subject to Paragraph 4, below, any such
prepayment shall be without penalty or premium but shall include the payment of
accrued interest, if any, on the amount prepaid to and including the date of
prepayment. The Maturity Date shall remain the same and a new amortization
schedule shall be prepared upon Payee’s receipt of any prepayment amount.

 

2.            Payee’s Right of Acceleration. Upon the occurrence of an Event of
Default, as said term is defined in Section 3 herein, the entire remaining
principal balance and other fees and charges with respect to this Note shall, at
Payee’s option, become immediately due and payable.

 

3.            Default and Payee’s Rights Upon Default. The following shall
constitute an event of default (“Event of Default”):

 

3.1          If any payment required hereunder is not made when due or any
default occurs in any instrument securing the payment of this note;

 

Page 1 of 4

 

 

3.2          if any payment required under any other written obligations owing
by Debtor to Payee is not made when due; and

 

3.3          if any payment required under that certain Royalty Agreement of
even date herewith by and between Debtor and Payee is not made when due.

 

If any Event of Default occurs, then from the date such Event of Default occurs
until it is cured or waived in writing, in addition to any agreed upon charges,
the then outstanding principal balance of this Note shall thereafter bear
interest at a rate of sixteen (16%) percent per annum (the “Default Rate”)
computed on the basis of a year of three hundred sixty (360) days and actual
days elapsed unless collection from the Debtor of interest at such rate would be
contrary to applicable law, in which event such amount shall bear interest at
the highest rate which may be collected from the Debtor under applicable law. As
a condition of any cure of an Event of Default, any accrued default interest
plus the monthly payment from the date of such Event of Default must be timely
paid within the cure period specified in Section 6.10.

 

4.            Principal Pay-Down. “Excess New Sales” shall mean Debtor’s new
software sales to Debtor’s customers during a calendar year in accordance with
generally accepted accounting principles as consistently applied by the Company
(“GAAP”). Until such time as the amounts due pursuant to this Note have been
paid in full, the principal due hereunder shall be prepaid at the rate of 7% of
Excess New Sales in an amount greater than $400,000.00. Additionally, if
Debtor’s new software sales by Debtor to Debtor’s customers are greater than
$1.5 Million, then an additional 17% of such Excess New Sales will be paid
towards the principal balance. Any payments applied to principal pursuant to
this Section 4, shall be applied to the principal balance pursuant to the terms
of Section 1, Prepayment. Notwithstanding the foregoing, any such prepayments
pursuant to this Section 4 shall not be deemed a penalty.

 

5.            Savings Clause. Interest on the debt evidenced by this Note will
not exceed the maximum rate or amount of nonusurious interest that may be
contracted for, taken, reserved, charged, or received under law. Any interest in
excess of that maximum amount will be credited on the Principal Amount or; if
the Principal Amount has been paid, refunded. On any acceleration or required or
permitted prepayment, any excess interest will be canceled automatically as of
the acceleration or prepayment or, if the excess interest has already been paid,
credited on the Principal Amount or, if the Principal Amount has been paid,
refunded. This provision overrides any conflicting provisions in this Note and
all other instruments concerning the debt.

 

6.            General Provisions.

 

6.1          If this Note is not paid when due, or upon the occurrence of an
Event of Default, the Debtor further promises to pay all costs of collection,
foreclosure fees, reasonable attorneys’ fees and expert witness fees incurred by
the Payee, whether or not suit is filed hereon.

 

6.2          The undersigned hereby consents to any and all renewals,
replacements and/or extensions of time for payment of this Note before, at or
after maturity.

 

Page 2 of 4

 

 

6.3          No delay or omission on the part of the Payee of this Note in
exercising any right shall operate as a waiver thereof or of any other right.

 

6.4          No waiver by the Payee of this Note upon any one occasion shall be
effective unless in writing nor shall it be construed as a bar or waiver of any
right or remedy on any future occasion.

 

6.5          All the terms of this Note shall be binding upon and incur to the
benefit of and be enforceable by the parties hereto and their respective heirs,
representatives, successors and assigns, whether or not so expressed.

 

6.6          Time is of the essence for the performance by the undersigned of
the obligations set forth in this Note.

 

6.7          Should any one or more of the provisions of this Note be determined
illegal or unenforceable, all other provisions shall nevertheless remain
effective.

 

6.8          This Note cannot be changed, modified, amended or terminated
orally.

 

6.9          This Note shall be governed by, construed and enforced in
accordance with the laws of the State of California without reference to the
principles of conflicts of laws thereof.

 

6.10        The Debtor shall have thirty (30) days to cure a payment default
after notice of default thereof sent to Debtor by or on behalf of Payee. In the
event that the last day of the thirty (30) day period to cure a payment default
falls on a Saturday, Sunday or legal bank holiday, such payment to cure a
payment default shall be due on the next following business day

 

6.11        Principal of, and interest on, this Note shall be payable in lawful
money of the United States of America. If a payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday, the due date thereof shall be
extended to the next succeeding business day, and interest shall not accrue
until such next succeeding business day.

 

6.12        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY DISPUTE WILL BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY. DEBTOR
WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING AND
ACKNOWLEDGES THAT YOUR ACCEPTANCE OF THIS NOTE CONSTITUTES YOUR WAIVER OF ANY
RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING.

 

6.13        The jurisdiction, venue and choice of law provision set forth herein
will survive the termination of this Note.

 

Page 3 of 4

 

 

7.            Security Agreement. This Note is secured by a security interest in
certain of Debtor’s collateral as identified in that certain Security Agreement,
between Debtor and Payee, dated as of January 9, 2013 (as the same has been
amended, revised, or amended and restated from time to time, the “Security
Agreement”). All of the terms and conditions of the Security Agreement are
incorporated herein and made a part hereof. Nothing herein shall be deemed to
limit any of the terms, provisions, conditions, representations, stipulations,
or agreements contained in the Security Agreement or any other present or future
document, instrument or agreement, between the Debtor and Payee, and all of
Payee’s rights and remedies hereunder and thereunder are cumulative.

 

8.            Debtor and all guarantors, endorsers and sureties consent that
Payee at any time may extend the time of payment of all or any part of the
indebtedness secured hereby, or may grant any other indulgences.

 

9.            Except as otherwise stated herein, all notices, responses,
requests, documents and service of legal process will be sufficiently given or
served if emailed, facsimile, mailed or delivered via certified mail, return
receipt requested, or by a nationally recognized overnight delivery service: (a)
to Debtor at 101 W. Renner Road, Suite 300, Richardson, TX 75082; and (b) to
Payee at _________________________, or such other address as the parties may
specify from time to time in the manner required for notice set forth herein.
Email notices shall be addressed to Debtor at _________________________, and to
Payee at _________________________. Notices shall be effective: (a) if given by
email or facsimile immediately; (b) if given by certified mail, on the fifth
(5th) day after deposit in the mail with postage prepaid, addressed as
aforesaid; and (c) if given by a nationally recognized overnight delivery
service, on the business day following deposit with such service, addressed as
aforesaid with receipt of delivery.

 

THIS NOTE CONTAINS A JURY WAIVER.

 

DEBTOR:

 

NOW Solutions, Inc.



a Delaware corporation



      By: /s/ Richard Wade     Richard Wade     Chairman  

  

Page 4 of 4